MILLER, Judge,
dissenting.
I respectfully dissent to the majority’s opinion because this encounter between Richards and Officer Whitfield quickly escalated to an unlawful second-tier seizure. When the armed backup officers arrived with weapons in full view, Officer Whitfield lacked a reasonable articulable suspicion which is required for a second-tier detention. Moreover, contrary to the majority’s opinion, it is not necessary for this Court to remand this case to the trial court to consider whether Richards voluntarily consented because the trial court has already found that any consent given was in fact tainted by the unlawful seizure. The trial judge’s decision on the motion to suppress in this case must be affirmed if any evidence supports it, and this is not a case in which this Court has authority to review the facts de novo. To decide this case otherwise is very troublesome because the circumstances in this case would have placed any reasonable person in fear of imminent harm and certain detention.
[W]hen a motion to suppress is heard by the trial judge, that judge sits as the trier of facts. The trial judge hears the evidence, and his findings based upon conflicting evidence are analogous to the verdict of a jury and should not be disturbed by a reviewing court if there is any evidence to support it. Second, the trial court’s decision with regard to questions of fact and credibility must be accepted unless clearly erroneous. Third, the reviewing court must construe the evidence most favorably to the upholding of the trial court’s findings and judgment. On numerous occasions the appellate courts of this state have invoked these three principles to affirm trial court rulings that upheld the validity of seizures. These same principles of law apply equally to trial court rulings that are in favor of the defendant [.]
*64(Citation and footnote omitted.) Miller v. State, 288 Ga. 286, 286-287 (1) (702 SE2d 888) (2010); see also Brown v. State, 293 Ga. 787, 803 (3) (b) (2) (750 SE2d 148) (2013). Even when, as here, only one witness testifies at the suppression hearing, we never second-guess the trial court’s factual findings where they are based on testimonial evidence. See Rogue v. State, 311 Ga. App. 421, 422 (715 SE2d 814) (2011).
1. While the initial contact between Officer Whitfield and Richards was a first-tier encounter, the encounter quickly escalated to a second-tier seizure, which would have required reasonable articulable suspicion, when the backup officers arrived. The evidence shows that the armed backup officers arrived before Officer Whitfield asked Richards if he had any drugs on his person or in his truck.1
In determining whether a police-citizen encounter constituted a [second-tier] seizure, a court must answer whether, considering all the circumstances surrounding the encounter, the police conduct would have communicated to a reasonable person that the person was not free to decline the officers’ requests or otherwise terminate the encounter. Examples of circumstances that might indicate a seizure, even where the person did not attempt to leave, would be the threatening presence of several officers, the display of a weapon by an officer, some physical touching of the person of the citizen, or the use of language or tone of voice indicating compliance with the officer’s request might be compelled.
(Footnotes omitted; emphasis supplied.) Cutter v. State, 274 Ga. App. 589, 592 (1) (617 SE2d 588) (2005). “It is well settled that a citizen’s ability to walk away from or otherwise avoid a police officer is the touchstone of a first-tier encounter.” (Punctuation and footnote omitted.) In the Interest of J. B., 314 Ga. App. 678, 681 (1) (725 SE2d 810) (2012); see also Thomas v. State, 301 Ga. App. 198, 200-201 (1) (687 SE2d 203) (2009) (encounter is deemed to be first tier if reasonable person in citizen’s position would feel free to decline officer’s request to speak with him). Moreover, this Court has held that an encounter escalates from first tier to second tier when an officer directs a defendant to take certain action. See Brown v. State, 301 Ga.App. 82, 84-85 (686 SE2d 793) (2009) (officer directed defendant to remove his hands from his pockets, thereby escalating encounter from first tier to second tier). Blocking a defendant’s path or exit can also escalate *65a first-tier encounter into a second-tier detention. See In the Interest of J. B., supra, 314 Ga. App. at 681 (1).
Our review of the record shows that Officer Whitfield’s testimony regarding the encounter was contradictory and inconsistent. Notably, Officer Whitfield testified that he could not remember whether the backup officers blocked Richards’s exit with their patrol cars. Notwithstanding this testimony, however, Officer Whitfield clearly remembered certain details, including Richards’s explanation regarding why he was parked at the gas station; the fact that he never touched Richards’s arms when Richards showed him the track marks; the fact that the track marks did not appear to be fresh; and details regarding the backup officers’ uniforms and vehicles and the fact that they all had guns on their belts. Moreover, Officer Whitfield admitted that the backup officers were present when he asked Richards whether he had drugs in his truck or on his person, and the evidence shows that Officer Whitfield asked this question immediately after Richards showed the officer his arms.
The trial court had an opportunity to observe Officer Whitfield’s testimony regarding the encounter firsthand and was entitled to disbelieve his testimony that he could not remember whether the backup officers blocked Richards’s exit. See Brown, supra, 293 Ga. at 804 (3) (b) (2). Under the totality of the circumstances and when construed most favorably to uphold the trial court’s judgment as this Court is required to do, the trial court was authorized to find that the backup officers were present and were blocking Richards’s exit when Officer Whitfield asked Richards whether he had drugs in his truck or on his person. Moreover, the evidence shows that Officer Whitfield asked this question immediately after Richards showed the officer his arms. Accordingly, the trial court was further authorized to find that the encounter rose to the level of a second-tier seizure at that time.
2. Officer Whitfield lacked reasonable suspicion for a second-tier detention.
[A] second-tier, investigative detention... require [s] the officer to have a particularized and objective basis for suspecting that [the citizen] was or was about to be involved in criminal activity. To stop a citizen, the officer must possess more than a subjective, unparticularized suspicion or hunch. The officer’s action must be justified by specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant that intrusion, and the officer must have some basis from which the court can determine that the detention was neither arbitrary nor harassing. This demand for specificity in the information *66upon which police action is predicated is the central teaching of the Supreme Court’s Fourth Amendment jurisprudence.
(Citations and punctuation omitted.) Thomas, supra, 301 Ga. App. at 201 (1). Moreover, mere presence in an area known for drug activity is insufficient to support a reasonable suspicion that a citizen is engaged in or about to engage in criminal activity. See id. at 202 (1).
Here, the evidence supports the trial court’s finding that Officer Whitfield lacked reasonable suspicion to justify the second-tier seizure. Notably, the evidence showed that Officer Whitfield approached Richards merely because he was stopped at a gas station known for high drug traffic. Moreover, Officer Whitfield had not received any complaints about criminal activity at the gas station, did not smell any drugs and did not witness any drug transactions or criminal activity.
3. The unlawful second-tier detention tainted Richards’s consent.
Although the second-tier seizure in this case was unlawful, the State contends and Officer Whitfield testified that Richards consented to the search of his person and his truck.
In a consent search, the burden is on the State to demonstrate that the consent was voluntarily given, and not the result of duress or coercion, express or implied. Whether an individual’s consent is, in fact, voluntary, is to be determined from the totality of all the circumstances under which consent was given. As a general rule, voluntariness is an issue of fact for the trial court.
(Punctuation and footnotes omitted.) State v. Baker, 261 Ga. App. 258, 260 (582 SE2d 133) (2003). Moreover, the State was obligated to establish that Richards’s consent to search
was not the product of the illegal seizure, but rather was sufficiently an act of free will to purge the primary taint. In order to eliminate any taint from an involuntary seizure or arrest, there must be proof both that the consent was voluntary and that it was not the product of the illegal detention. Proof of a voluntary consent alone is not sufficient. The relevant factors include the temporal proximity of an illegal seizure and consent, intervening circumstances, and the purpose and flagrancy of the official misconduct.
*67Decided March 27, 2014
Reconsideration denied April 10, 2014.
Paul L. Howard, Jr., District Attorney, Lenny I. Krick, Assistant District Attorney, for appellant.
Chaka S. Washington, for appellee.
(Citations and punctuation omitted.) State v. Poppell, 277 Ga. 595, 597 (3) (592 SE2d 838) (2004).
In granting Richards’s motion to suppress, the trial court specifically found that his consent to search after the illegal seizure was tainted and, therefore, inadmissible. The evidence supports this finding. Notably, Officer Whitfield obtained Richards’s consent to search his person and his truck shortly after he unlawfully escalated the encounter to a second-tier seizure, and the evidence reveals no intervening circumstances.
Construing the evidence to uphold the trial court’s findings and judgment, I conclude that the trial court’s finding that Richards did not voluntarily consent to the search was not clearly erroneous. See Poppell, supra, 277 Ga. at 598 (3). Moreover, Richards’s statements to Officer Whitfield, which Richards made before the ketamine was found and before he was arrested, were not sufficiently attenuated from the illegal search to be purged from the taint and thus resulted from a violation of Richards’s Fourth Amendment rights. See Corey v. State, 320 Ga. App. 350, 357 (1) (739 SE2d 790) (2013). Accordingly, I would affirm the grant of Richards’s motion to suppress.
I am authorized to state that Presiding Judge Barnes joins in this dissent.

 The evidence shows that all three officers, including Officer Whitfield, had their guns on their belts.